DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2, reference numbers P2, P5, P6 and P7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al. (US 2016/0170494 A1) (Bonnet hereinafter).
Regarding claim 1, Bonnet discloses a vehicle remote control method comprising:
when remotely operating a vehicle having an autonomous travel control function by a remote operation device (Abstract),
acquiring detected coordinate information indicating a temporal transition in detected coordinates of a gesture detected b a touch panel of the remote operation device ([0016]);
detecting a change amount of a physical change occurring on the remote operation device to acquire operation device transition information indicating a temporal transition in the change amount ([0027]);
comparing frequency characteristics of the detected coordinate information with frequently characteristics of the operation device transition information to determine whether or not there is correlation; and when there is correlation between the frequency characteristics of the detected coordinate information and the frequency characteristics of the operation device transition information, controlling the vehicle to execute autonomous travel command ([0020]).
Regarding claim 2, Bonnet discloses the vehicle remote control method according to claim 1, as stated above, wherein the physical change occurring on the remote operation device is a change in an attitude of the remote operation device ([0018]).
Regarding claim 3, Bonnet discloses the vehicle remote control method according to claim 1, as stated above, wherein the physical change occurring on the remote operation device is a change in a pressure applied to the touch panel (0018]).
Regarding claim 4, Bonnet discloses the vehicle remote control method according to claim 1, comprising: determining whether or not the gesture is a command gesture that is preliminarily set; when the gesture is the command gesture, comparing the frequency characteristics of the detected coordinate information with the frequency characteristics of the operation device transition information to determine whether or not there is correlation; and when there is correlation between the frequency characteristics of the detected coordinate information and the frequency characteristics of the operation device transition information, controlling the vehicle to execute the autonomous travel control ([0020]).
Regarding claim 6, Bonnet discloses the vehicle remote control method according to claim 1, as stated above, wherein the remote operation device is a mobile information terminal that serves as the remote operation device by executing a process of installed application software, and the physical change occurring on the remote operation device is detected by a sensor that is preliminarily provided in the mobile information terminal ([0058]).
Regarding claim 7, Bonnet discloses the vehicle remote control method according to claim 1, as stated above, comprising when the gesture becomes not detected, stopping the autonomous travel control of the vehicle ([0045]).
Regarding claim 8, Bonnet discloses the vehicle remote control method according to claim 1, as stated above, comprising detecting the detected coordinate information indicating the temporal transition in the detected coordinates of the gesture detected by the touch panel of the remote operation device, wherein the change amount of the physical change occurring on the remote operation device cannot be detected, the remote operation device presents guidance information to an operator so as to prompt the operator to input the gesture by a touch operation of the operator ([0043] – [0045])
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a device rather than a method and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661